130 P.3d at 190. It is within our discretion to determine if a writ petition
                 will be considered.     Smith v. Eighth Judicial Dist. Court, 107 Nev. 674,
                 677, 818 P.2d 849, 851 (1991). Petitioner bears the burden of
                 demonstrating that extraordinary relief is warranted.        Pan v. Eighth
                 Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                             Here, the district court reversed the justice court action
                 because petitioner failed to file a timely answering brief or motion for
                 extension of time. This course of action was within the district court's
                 discretion. See JCRCP 76(b) (providing that if a respondent fails to file a
                 timely answering brief, "such failure may be treated by the district court
                 as a confession of error and sufficient grounds for reversal of the judgment
                 or order appealed from"). Because the district court acted within its
                 jurisdiction, and petitioner has not demonstrated that the district court
                 was required to permit petitioner to file a late answering brief when
                 petitioner failed to timely request an extension, we deny the petition.   See
                 NRAP 21(b)(1) and (c); Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558;
                 Las Vegas Police Prot. Ass'n, 122 Nev. at 241, 130 P.3d at 190; Pan, 120
                 Nev. at 228, 88 P.3d at 844.
                             It is so ORDERED.




                                                              Hardesty


                                                             po
                                                              Parraguirre




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A

    IMEEEEXIME                ERVIMENE
                      cc: Hon. William Rogers, District Judge
                           Martin G. Crowley
                           Law Offices of David M. Jones/Reno
                           Lyon County Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A

    BIKTI       EEILIEFEEENENDEN   I        RDIEDEMERMEEM   EfiliVIIIWZMEN1